USCA4 Appeal: 21-1020      Doc: 10         Filed: 12/20/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1020


        BRIAN HARGRAVE,

                            Plaintiff - Appellant,

                     v.

        DAIMLER TRUCKS NORTH AMERICA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:19-cv-00838-WO-LPA)


        Submitted: September 20, 2022                               Decided: December 20, 2022


        Before WYNN, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Brian Hargrave, Appellant Pro Se. Tory Ian Summey, Keith Michael Weddington,
        PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1020      Doc: 10          Filed: 12/20/2022     Pg: 2 of 3




        PER CURIAM:

               Brian Hargrave appeals the district court’s order granting summary judgment to his

        former employer, Daimler Trucks North America, LLC (“Daimler”), in Hargrave’s action

        alleging unlawful termination because of his race, in violation of Title VII of the Civil

        Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17. On appeal, Hargrave

        challenges the court’s finding that no reasonable jury could find in his favor on his unlawful

        termination claim. We affirm.

               “We review de novo a district court’s grant or denial of a motion for summary

        judgment, construing all facts and reasonable inferences therefrom in favor of the

        nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

        2018). Summary judgment is appropriate “if the movant shows that there is no genuine

        dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

        Fed. R. Civ. P. 56(a). We will uphold the district court’s grant of summary judgment unless

        we conclude that a reasonable jury could return a verdict for the nonmoving party on the

        evidence presented. See Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d 415,

        423 (4th Cir. 2018).

               Upon review of the parties’ briefs and the record, we find no reversible error in the

        district court’s determination that Hargrave failed to establish that Daimler’s legitimate,

        nondiscriminatory reason for his termination was a pretext for discrimination.

        Accordingly, we affirm the district court’s order granting summary judgment to Daimler.

        We dispense with oral argument because the facts and legal contentions are adequately



                                                      2
USCA4 Appeal: 21-1020     Doc: 10        Filed: 12/20/2022   Pg: 3 of 3




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  3